Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/24/2021 is acknowledged.
Claim objections in the Office action of 11/24/2021 are withdrawn. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 11/24/2021 are withdrawn.  

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
For applicant’s argument that Nishio is silent about the amended feature “when the first slope when the first slope contacts and presses the second slope, an outer periphery of the first axial end of the first ring is deformed radially outward with respect to a position when the first slope is separated from the second slope”, Nishio discloses in Figure 5 and as shown below, during assembling, as the fluid device engages the gasket, the outer periphery of the first axial end of the first ring deforms radially outward with respect to a position when the first slope is separated from the second slope because of the radial space between gasket and fluid device. Applicant's argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “when the first slope when the first slope contacts and presses the second slope, an outer periphery of the first axial end of the first ring is deformed radially outward with respect to a position when the first slope is separated from the second slope” in paragraph five. It is unclear how the outer periphery (periphery of 63 facing the groove 65; ¶ 36) of the first axial end deforms radially outward with respect to a position when the first slope is separated from the second slope.  Appropriate correction is required.   

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites “when the first slope when the first slope contacts and presses the second slope, an outer periphery of the first axial end of the first ring is deformed radially outward with respect to a position when the first slope is separated .   
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2006-153180 (Nishio et al) (applicant admitted prior art, hereinafter referred to as AAPA.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, AAPA discloses a combination of gasket (G; Figures 4, 8; ¶ 0027) and a fluid device (portions of 1 and 2 that receive the gasket G) allowing the gasket to be mounted thereon, wherein  
the gasket comprises a first ring including a first slope at an inner periphery of a first axial end (the portion of gasket with 7a or 15a defines the first ring; slope of 7a or 15a with respect to axis P defines the first slope; end of 7a or 15a in axial direction defines the first axial end; Figures 2 and 4, and 7-8); and 
the fluid device includes a second slope that contacts and presses the first slope (slope of 5a or 17a with respect to the axis P defines the second slope; during assembly second slopes contacts and presses the first slope, Figure 5), 
the first slope and the second slope have different gradients (Figure 5);  
when the first slope when the first slope contacts and presses the second slope, an outer periphery of the first axial end of the first ring is deformed radially outward with respect to a position when the first slope is separated from the second slope (From Figure 5 and as shown below, the outer periphery deforms radially outward when the first and second slope contacts and presses against each other; Annotated Figure 5 shows radial space to facilitate outward radial deformation of the gasket); and

Applicants do not point, with particularity, to claim language the invention.


    PNG
    media_image1.png
    736
    643
    media_image1.png
    Greyscale


As to claim 2, AAPA discloses the combination structure according to claim 1 wherein: the first slope has a tapered shape (slope of 7a or 15a, Figures 4 and 8); the second slope has a tapered shape (slope of 5a or 17a, Figures 4 and 8); an axis (P) of the 

As to claim 4, AAPA discloses the combination structure according to claim 1 wherein: the gasket (G) includes a first ring (15, Figure 8) with the first slope and a second ring (19, Figure 8) radially outside the first ring; the fluid device includes a first sleeve (portion of 1 that has 17a, Figure 7) with the second slope and a second sleeve (18, Figure 7) radially outside the first sleeve; and  13the second sleeve (18) is placed between the first ring and the second ring, separated radially from the first axial end of the first ring, and pressed by a second axial end of the first ring (Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-153180 (Nishio et al) (applicant admitted prior art, hereinafter referred to as AAPA.) in view of US 3,180,664 (Frank). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, Frank teaches it is well known in the art to have pipe joints (Figures 1-5) with sealing sleeve 13 having a curvature portion 29 that complements the curvature portion 19 of 11 for a tight sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA the first slope has an annular and curved shape; the second slope has an annular and curved shape; the curvature of the first slope determines the gradient of the first slope; and the curvature of the second slope determines the gradient of the second slope, as taught by Frank since the claimed invention is merely a combination of known elements (such as having curved shape for the slope), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675